COOK, Judge
(concurring in the result):
“A mistrial is ‘a drastic remedy’ ... [and] cannot be declared for an insubstantial reason.” United States v. Simonds, 15 U.S.C.M.A. 641, 644, 36 C.M.R. 139, 142 (1966); see United States v. Jeanbaptiste, 5 M.J. 374 (C.M.A.1978). It “should be granted only where the circumstances demonstrate ‘a manifest necessity to terminate the trial to preserve the ends of public justice.’ ” Id. at 376. The appropriateness of a mistrial is a matter resting within the discretion of the military judge, and his determination will not be reversed absent a clear abuse of discretion under the particular facts and circumstances of the case before him. United States v. Rosser, 6 M.J. 267 (C.M.A.1979); United States v. Jeanbaptiste, supra. The effect of the probable impact of admissible evidence upon the triers of fact is always difficult to assess, and sometimes an instruction to disregard is sufficient to remedy the inadvertent introduction of such evidence. United States v. Pastor, 8 M.J. 280 (C.M.A.1980). In other instances, the nature of the inadmissible evidence is such that even an instruction to disregard is not enough to insure that the evidence is “erased from the minds of the court members.” Id. at 284; United States v. Richard, 7 U.S.C.M.A. 46, 21 C.M.R. 172 (1956). “However, absent extraordinary circumstances, the receipt of improper evidence can be cured by remedies other than a mistrial, and the declaration of a mistrial is not required where its adverse impact can be neutralized by other means.” United States v. Jeanbaptiste, supra at 376. Each case must be decided on its own facts. United States v. Pastor, supra.
Here the response of the security guard, obtained through an interpreter, was wholly unexpected by either counsel or the military judge. For reasons that are not clearly set forth, the military judge acquiesced in the wishes of trial counsel and excluded the evidence. Rejecting the defense motion *302for a mistrial, the military judge chose to remedy the situation by directing the court members to disregard the statement. Examining the nature of the statement in light of its source and its possible impact on the guilt or innocence of the accused in terms of the other evidence of guilt in this case, I do not find it of such a character that an instruction to disregard was insufficient curative action. Cf. United States v. Richard, supra.
Appellate defense counsel contend that repeating the cautionary instructions twice “merely reinforced and refreshed the memories of the court members.” However, the military judge should not be faulted for his care in trying to insure the understanding of the court members that the statement was not to be considered by them. We may presume that the court members complied with the instructions given by the military judge. United States v. Ricketts, 1 M.J. 78 (C.M.A.1975). In an analogous situation, the Supreme Court held that an instruction by the judge over defense objection that the defendant does not have to take the stand, and that if he chooses not to do so, no inference or presumption may be drawn against him was properly given. Lakeside v. Oregon, 435 U.S. 333, 98 S.Ct. 1091, 55 L.Ed.2d 319 (1978). There it was stated:
It would be strange indeed to conclude that this cautionary instruction violates the very constitutional provision it is intended to protect.
[However] ... petitioner contends that in a trial such as this one ... the giving of the cautionary instruction ... is like “waving a red flag in front of the jury.”
The petitioner’s argument would require indulgence in two very doubtful assumptions: First, that the jurors have not noticed that the defendant did not testify and will not, therefore, draw adverse inferences on their own; second, that the jurors will totally disregard the instruction, and affirmatively give weight to what they have been told not to consider at all. Federal constitutional law cannot rest on speculative assumptions so dubious as these.
Id. at 339-40, 98 S.Ct. at 1094-95 (footnotes omitted).
I join in affirming the decision of the United States Army Court of Military Review.